Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a system including a gas injection system configured to inject a gas between the deformable layer and a mold;  a pressure mechanism for pressing the mold into the deformable layer, wherein only the gas, in its gaseous state, dissolves directly into the deformable layer, and dissolves more quickly than air into the chamber, as the context of claims 1 and 15.
A closest prior art, Tanabe et al (US 2015/0123300) disclose a system or apparatus for determining a pattern of a mold. The pattern of the mold is used in imprint processing of forming a pattern on imprint material by performing the steps of pressing the imprint material on a substrate against the pattern of the mold in an atmosphere containing condensable gas to be liquefied due to compression, curing the imprint material, wherein the imprint material (resin 12) is applied on a substrate (10) and releasing the mold from the imprint material [0006], wherein the imprint material reads on the claimed “deformable layer”. Pressing the mold into the imprint material layer (resin layer 12); and supplying or injecting gas to a space between the substrate and the mold, and the gas supply unit 6; and a condensable gas being liquefied due to compression. See Tanabe paragraphs [0006] and [0028]; and a controller 7 causes the substrate 10 to be put and fixed on the substrate stage 4 by using a substrate transport apparatus (not illustrated), and then causes the substrate stage 4 to move to the position at which the applying unit 5 performs an applying operation [0027]; But fails to teach or suggest a system having a pressure mechanism configured to press the mold in to the deformable layer, wherein only the gas, in its gaseous state, dissolves directly into the deformable layer, and dissolves more quickly than air into the chamber, as the context of claims 1 and 15.
Kimura (US 2016/0327857) discloses an imprint apparatus having a plurality of gas supply units each configured to supply a gas for substituting for air in a space between the original and the substrate; and a control unit configured to control a gas flow rate (Figure 1; claim 1) but fails to disclose the system or apparatus as the context of claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713


/SHAMIM AHMED/Primary Examiner, Art Unit 1713